Name: 96/477/EC: Council Decision of 21 March 1996 on the conclusion of the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products
 Type: Decision
 Subject Matter: leather and textile industries;  European construction;  international trade;  Asia and Oceania
 Date Published: 1996-08-08

 Avis juridique important|31996D047796/477/EC: Council Decision of 21 March 1996 on the conclusion of the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products Official Journal L 199 , 08/08/1996 P. 0001 - 0066COUNCIL DECISION of 21 March 1996 on the conclusion of the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products (96/477/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, in conjunction with Article 228 (2), first sentence,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community an Agreement on trade in textile and clothing products with the Socialist Republic of Vietnam;Whereas the Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement on behalf of the European Community.Article 3The President of the Council shall give the notification provided for in Article 19 of the Agreement on behalf of the European Community.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 21 March 1996.For the CouncilThe PresidentA. GAMBINO